REASONS FOR ALLOWANCE 
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 1 (and its dependents), the prior art does not disclose the claimed imaging optical system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein magnification side surfaces of all lenses of the first optical system are located on the optical path to be closer to the magnification side than the first intermediate image, wherein magnification side surfaces of all lenses of the second optical system are located on the optical path to be closer to the reduction side than the first intermediate image and to be closer to the magnification side than the second intermediate image, wherein magnification side surfaces of all lenses of the third optical system are located on the optical path to be closer to the reduction side than the second intermediate image.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comments 
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 	The drawings filed 8/20/2020 have been accepted by the examiner. 
 	Shiokawa (10539766) is being cited herein to show a reference that discloses features similar to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872